United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2551
                        ___________________________

                                     Mark Liner

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                for the Western District of Arkansas - El Dorado
                                ____________

                          Submitted: February 10, 2016
                             Filed: March 7, 2016
                                  [Published]
                                ____________

Before RILEY, Chief Judge, LOKEN and BENTON, Circuit Judges.
                              ____________

PER CURIAM.

     Mark Liner applied for disability benefits, complaining of right-shoulder and
arm pain. The ALJ found he lacked credibility and denied his application. The
Appeals Council denied Liner’s request for review. The district court1 affirmed.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Reviewed de novo, the agency’s decision is affirmed if supported by
substantial evidence. See Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir. 2006). The
ALJ concluded Liner has the Residual Functional Capacity (RFC) to perform
sedentary work, which “involves lifting no more than 10 pounds at a time and
occasionally lifting or carrying articles like docket files, ledgers, and small tools.”
20 C.F.R. § 404.1567(a). The ALJ further limited Liner to work involving no
overhead reaching with his right arm. Liner argues this did not account fully for his
right-shoulder impairment.

      The RFC is the most a claimant can do despite limitations. 20 C.F.R.
§ 404.1545(a). The ALJ considers all relevant evidence, but the final determination
must be supported by some medical evidence. See Wildman v. Astrue, 596 F.3d 959,
969 (8th Cir. 2010). Liner had right-shoulder surgery in 1990. In 2012, he saw Dr.
Jerry Grant for shoulder pain, who found Liner had no right grip strength and a 0-90
degree range of motion. An agency-ordered consultative examination showed
“[s]uspect mild degenerative changes” and limited range of motion in the right
shoulder, but no muscle atrophy or sensory abnormalities. The examination also
showed normal coordination, normal limb function, and normal grip strength. This
medical evidence supports the RFC.

                                    *******

      The judgment is affirmed.
                     ______________________________



      1
         The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, sitting by consent of the parties pursuant to 28 U.S.C.
§ 636(c).

                                         -2-